Asset Management Code of Ethics Date of Last Revision:January 1, 2009 AMG Code of Ethics Rev. 01/01/2009 Overview 2 Part I – Statement of General Principles 4 A.Compliance with the Spirit of the Code 5 B.Federal Law Prohibits Fraudulent and Deceptive Acts 5 C.Compliancewith other BAC, GWIM & Columbia ManagementPolicies 6 D.Contacts for Questions and Reporting Violations of this Code 6 E.Training and Education 6 Part II – Prohibited Transactions and Activities 7 A.Prohibited Transactions in Reportable Funds and Other Open-end Mutual Funds 7 1.Short-Term Trading Prohibition (30 Calendar Days). 7 2.Late Trading Prohibition. 7 3.Market Timing Prohibition. 7 B.Prohibited Transactions in Reportable Securities 7 1.Client Conflict. 7 2.IPOs and Limited Offerings. 8 3.Short-Term Trading (30 Calendar Days). 8 4. Excessive Trading. 9 5.Restricted List. 9 C. Other Prohibitions 9 1.Information Walls and Protectionof Corporate Confidentialand Material Nonpublic Information. 9 2.Restriction on Service as Officer or Director by Covered Persons. 10 3.Participation in Investment Clubs. 10 4.Additional Restrictions for Specific Sub-Groups. 10 D.Additional Trading Restrictions Applicable to Investment Persons 10 1.Fourteen Calendar Day Blackout Period. 10 2.IPOs and Limited Offerings. 11 3.Short-sale Restriction on CMA Portfolio Managers 11 4.Special Restriction on CMA Research Analysts 11 E. Exemptions 11 Part III – Pre-Clearance of Transactions 12 A.General Requirement to Pre-clear 12 B.Procedures 12 C.Exemptions 12 Part IV – Administration and Reporting Requirements 13 A.Annual Code Coverage Acknowledgement and Compliance Certification 13 B. Reporting Requirements for Covered Persons 13 C. Exceptions from the above Reporting Requirements 14 D.Code Administration 14 Part V – Penalties for Non-Compliance 15 Appendix A – Beneficial Ownership 17 Appendix B – Definitions 20 Appendix C – Other BAC Policies 23 Appendix D – Reportable Funds 23 Columbia Management Pte. Ltd. Addendum 27 1 AMG Code of Ethics Rev. 01/01/2009 Overview This Code of Ethics (the “Code”) covers a wide range of ethical conduct with a focus on obligations with respect to personal securities trading.You are obligated to comply with the terms of this Code, and thus you are a “Covered Person” for purposes of this Code, if you have been notified by Bank of America’s Compliance Department (“Compliance”) that this Code applies to you. You will likely be notified by Compliance that this Code applies to you if you are a director, officer or employee of one of the following companies (the business conducted by the following companies will be collectively referred to as the “Asset Management Business”): ● Columbia Management Advisors, LLC (“CMA”) ● Banc of America Investment Advisors, Inc. ● Bank of America Capital Advisors, LLC ● BACAP Alternative Advisors, Inc. ● Columbia Management Distributors, Inc. ● Columbia Management Services, Inc. ● US Trust Hedge Fund Management, Inc. ● Columbia Management Pte. Ltd. (“CMPL”) You may be notified by Compliance that this Code applies to you, and thus you are a “Covered Person” for purposes of this Code, if you are a support partner of the Asset Management Business.For example, associates in legal, risk, compliance, technology and other support units, while not employees of the Asset Management Business, are likely to be notified that this Code applies to them due to their status as a support partner of the Asset Management Business. You may be notified by Compliance that this Code applies to you, and thus you are a “Covered Person” for purposes of this Code, if you work for Bank of America, N.A.For example, Bank of America, N.A. associates in the Private Wealth Management and the Product Group may be notified that this Code applies to them due to their access to certain research of, or other interaction with, the Asset Management Business. Certain Covered Persons, including but not limited to portfolio managers, traders and research analysts, may also be designated by Compliance as “Investment Persons” and have heightened responsibility under this Code.Investment Persons are obligated to comply with all provisions of the Code applicable to Covered Persons and additional provisions applicable to Investment Persons. Covered Persons within Fund Administration may also be notified of their additional coverage under the Columbia Wanger Code of Ethics. If you are registered with FINRA, you may have additional obligations not identified in this Code due to such registration. 2 AMG Code of Ethics Rev. 01/01/2009 If you believe you should have been notified by Compliance that this Code applies to you and have not been so notified, you are obligated to contact Compliance. This Code governs, among other things, personal securities transactions of you and your Covered Person’s Affiliates.You should be familiar with the terms “Personal Securities Transaction” as defined in Appendix B and “Beneficial Ownership” as defined in Appendix A.These terms are very broad for purposes of the Code and may include transactions and securities that you intuitively would not expect to be included. Part I of this Code sets forth certain general principals relating to the Code.Part II identifies certain prohibited transactions and activities.Part III identifies your obligation to pre-clear your personal security transactions.Part IV identifies your reporting obligations with respect to your Personal Securities Transactions and holdings.Part V sets forth sanctions for failure to comply with this Code. The Asset Management Code of Ethics Oversight Committee (the “Committee”) is responsible for enforcing compliance with this Code.Failure to comply with this Code may result in disciplinary action, including termination of employment. This Code is intended to satisfy the requirements of Rule 204A-1 of the Investment Advisers Act of 1940 (the “Advisers Act”) and Rule 17j-1 of the Investment Company Act of 1940 (the “Investment Company Act”).In addition, this Code is intended to satisfy certain FINRA requirements for registered personnel. Terms used herein that are capitalized have the meaning set forth in Appendix B 3 AMG Code of Ethics Rev. 01/01/2009 Part I Part I – Statement of General Principles Our relationship with our Clients is fiduciary in nature.A fiduciary has an affirmative duty of care, loyalty, honesty and good faith.A number of specific obligations flow from the fiduciary duty we owe to our Clients, including: ● To act solely in the best interests of Clients and to make full and fair disclosure of all material facts, particularly where the Asset Management Business’ interest may conflict with those of its Clients; ● To have a reasonable, independent basis for our investment advice; ● To ensure that our investment advice is suitable to the Client’s investment objectives, needs and circumstances; ● To refrain from effecting Personal Securities Transactions inconsistent with our Clients’ interests; ● To obtain best execution for our Clients’ securities transactions; ● To refrain from favoring the interest of a particular Client over the interests of another Client; ● To keep all information about Clients (including former Clients) confidential, including the Client’s identity, Client’s securities holdings information, and other non-public information; and ● To exercise a high degree of care to ensure that adequate and accurate representations and other information is presented. All Covered Persons are in a position of trust and that position of trust dictates that you act at all times with the utmost integrity, avoid any actual or potential conflict of interest (described below), and not otherwise abuse that position of trust.As a fiduciary, you are required to put the interests of our Clients before your personal interests.All Covered Persons have a fiduciary duty with respect to each and all of our Clients. A conflict of interest is any situation that presents an incentive to act other than in the best interest of a Client.A conflict of interest may arise, for example, when a Covered Person engages in a transaction that potentially favors: (i) BAC’s interests over a Client’s interest, (ii) an associate’s interest over a Client’s interest, or (iii) one Client’s interest over another Client’s interest. The Asset Management Business has adopted various policies designed to prevent, or otherwise manage, conflicts of interest.To effectively manage conflicts of interest, all Covered Persons must seek to prevent conflicts of interest, including the appearance of a conflict.Covered Persons must be vigilant about circumstances that present a conflict of interest and immediately seek assistance from their manager or one of the other resources identified in Part I.D of this Code. Independence in the investment decision-making process is paramount. All Covered Persons must avoid situations that might compromise or call into question their exercise of independent judgment in the interest of Clients.For example, Covered Persons should not take personal advantage of unusual or limited investment opportunities appropriate for Clients. 4 AMG Code of Ethics Rev. 01/01/2009 The general principles discussed in this section govern all conduct, regardless of whether or not such conduct is also covered by more specific standards and procedures set forth in other sections of this Code. A. Compliance with the Spirit of the Code Sound, responsible personal securities trading is an appropriate activity when it is not excessive in nature, when it is conducted consistent with the Code and when it does not cause any actual, potential or apparent conflict of interest. Personal trading activity, including trading activity of Covered Person’s Affiliates, which is inconsistent with duties to our Clients or which injures the reputation and professional standing of our organization will not be tolerated.Technical compliance with the specific requirements of this Code will not insulate you from sanction should a review of your personal securities trades indicate breach of your duty of loyalty to a Client or otherwise pose harm to our organization’s reputation. The Committee has the authority to grant written waivers of the provisions of this Code.It is expected that this authority will be exercised only in rare instances. B. Federal Law Prohibits Fraudulent and Deceptive Acts All Covered Persons are required to comply with all Federal Securities Laws, including but not limited to Rule 204A-1 of the Advisers Act, Rule 17j-1 of the Investment Company Act and the anti-fraud provisions of both the Advisers Act and Investment Company Act. The Advisers Act makes it unlawful for any investment adviser, directly or indirectly, to employ any device, scheme or artifice to defraud any client or prospective client, or to engage in any transaction or practice that operates as a fraud or deceit on such persons. The Investment Company Act makes it unlawful for any director, trustee, officer or employee of an investment adviser of an investment company, as well as certain other persons, in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired by the investment company: 1. To employ any device, scheme or artifice to defraud the fund; 2. To make to the fund any untrue statement of a material fact or omit to state to the fund a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; 3. To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the fund; or 4. To engage in any manipulative practice with respect to the fund. 5 AMG Code of Ethics Rev. 01/01/2009 C. Compliance with other BAC, GWIM & Columbia Management Policies Compliance with this Code is in addition to your obligation to comply with other BAC policies that may be applicable to you, including but not limited to those set forth on Appendix C. D. Contacts for Questions and Reporting Violations of this Code Each Covered Person must promptly report any conduct that he or she reasonably believes constitutes or may constitute a violation of the Code.Covered Persons must promptly report all relevant facts and circumstances relating to such potential violation of the Code to either the CCO (currently, Linda Wondrack at 617.772.3543) or the Ethics and Compliance
